DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/22 has been entered.

Status of Claims
Claims 1, 3-4, 10, 12-13, and 19-21 are pending in this application.


	
Claim Interpretation Clarified
In the office action dated 2/17/22, the examiner interpreted part of the claims 1, 10, and 19language to be “intended use”.  The applicant has amended the claims; thus, the claims is/are no longer subject to such interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 10, 12-13, and 19-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kurian (20180197181) in view of Camhi (5825283).
Regarding claim 1, Kurian discloses  
a method for implementing a. multi-tier intercommunication module by utilizing one or more processors and one or more memories, the method comprising: storing, on to a memory, a first personal identification number (PIN) and a second PIN different from the first PIN associated with a card transaction
([0024] The system may generate marker codes. These marker codes may be generated and deployed for each specific transaction card associated with a user. In some embodiments, the marker codes may be stored on the transaction card… Marker codes may be a pin number used by a user at a transaction device, such as a pin accepting device or the like that may trigger a response by the system or a third party that is not a normal response based upon a pin input).
([0005] The system allows the user to input multiple pins or marker codes at a transaction location, such as at an ATM or the like in order to prompt one or more triggers. In some embodiments, the marker codes may be a normal pin, a duress pin, a caution pin, a rotating pin, or an additional pin. For example, a user may notice a bad actor or the like viewing the transaction display).

wherein the first PIN is a general PIN that is utilized by an automatic teller machine (ATM) user to conduct a normal card transaction. when the user is not under duress to complete the card transaction, wherein the second PIN is an emergency PIN which the ATM user utilizes when the user is under duress to complete the card transaction, and wherein each of the first PIN and the second PIN individually allows completing the card transaction
([0005] The system allows the user to input multiple pins or marker codes at a transaction location, such as at an ATM or the like in order to prompt one or more triggers. In some embodiments, the marker codes may be a normal pin, a duress pin, a caution pin, a rotating pin, or an additional pin. For example, a user may notice a bad actor or the like viewing the transaction display. The user may be able to input a marker code into the ATM that signals a duress or a caution for that transaction. In some embodiments, the use of the pin at the transaction site by the user dictates the terms of the transaction and/or the credit/debit usage).  

receiving a user input onto the ATM; verifying whether the user input matches the first PIN: authenticating the user in response to verifying the first PIN by accessing the memory; 
determining that the user is not under duress based on verifying authenticity of the first PIN and allowing completion of the card transaction via the ATM based on receiving a first verification signal;  verifying whether the user input matches the second PIN; authenticating the user in response to verifying the second PIN by accessing the memory; determining that the user is under duress based on verifying authenticity of the second PIN and allowing completion of the card transaction via the ATM based on receiving a secondAppl No. 16/890,435Attorney Docket No. P60282 verification signal 
([0021] As used herein a marker code or pin may refer to any alpha, numeric, or alpha numeric identification associated with a user account to complete a transaction using the account. As such, the marker code or pin provides authentication and/or authorization for the completion of a transaction for a specific user selected account).
([0027] The system allows the user to input marker codes at a transaction location… These response triggers may be actions performed by the system or third party that may be different than a standard pin authorization response. In some embodiments, the marker codes may be a normal pin, a duress pin… In some embodiments, the use of the pin at the transaction site by the user dictates the terms of the transaction and/or the credit/debit usage).
([0042] The memory device may store any of a number of applications or programs which comprise computer-executable instructions/code executed by the processing device to implement the functions of the merchant system 208 described herein.)

Kurian does not disclose
wherein, when it is verified that the user input matches the second PIN, the method further comprising: transmitting a security code to a mobile device carried by the user; and causing, upon receiving the security code, an application module running on the mobile device to automatically send a push notification regarding current location information of the user to a security module operated by a local authority; and maintaining a constant communication between the application module and the security module by sending the push notification continuously from the application module to the security module on predetermined time delta intervals until a confirmation signal of safety of the user is received by the security module.
Camhi teaches 
wherein, when it is verified that the user input matches the second PIN, the method further comprising: transmitting a security code to a mobile device carried by the user; and causing, upon receiving the security code, an application module running on the mobile device to automatically send a push notification regarding current location information of the user to a security module operated by a local authority; and maintaining a constant communication between the application module and the security module by sending the push notification continuously from the application module to the security module on predetermined time delta intervals until a confirmation signal of safety of the user is received by the security module
(C3, L62-67: (18) A consumer adapted application of the Satsting provides personal security in the form of a panic button that allows the vehicle occupant to discreetly alert the monitoring station in the event of an emergency).
(C9, L66- C10, L5: (48) It is another object of the instant invention to provide a device which tracks the location and circumstances of a subject, be it person or object).

At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Kurian to include 
wherein, when it is verified that the user input matches the second PIN, the method further comprising: transmitting a security code to a mobile device carried by the user; and causing, upon receiving the security code, an application module running on the mobile device to automatically send a push notification regarding current location information of the user to a security module operated by a local authority; and maintaining a constant communication between the application module and the security module by sending the push notification continuously from the application module to the security module on predetermined time delta intervals until a confirmation signal of safety of the user is received by the security module based on the teaching of Camhi.  
The motivation being to incorporate into a safety system the monitoring features that can provide information to the authority on possible user’s adverse condition – “(C6, L45-56: (32) such features could also be used to alert a monitoring authority that the subject has deviated from its intended course which may be indicative of a foul play or other adverse condition… allows the monitoring authority to locate the tracked subject, be it a boat, plane, car, shipment of goods, or person).”

Regarding claim 3, Maxwell discloses  
push notification includes user's current location data that changes based the user's location while under duress 
(C3, L62-67: (18) A consumer adapted application of the Satsting provides personal security in the form of a panic button that allows the vehicle occupant to discreetly alert the monitoring station in the event of an emergency).
 (C9, L66- C10, L5: (48) It is another object of the instant invention to provide a device which tracks the location and circumstances of a subject, be it person or object).
The motivation being to incorporate into a safety system the monitoring features that can provide information to the authority on possible user’s adverse condition – “(C6, L45-56: (32) such features could also be used to alert a monitoring authority that the subject has deviated from its intended course which may be indicative of a foul play or other adverse condition… allows the monitoring authority to locate the tracked subject, be it a boat, plane, car, shipment of goods, or person).”

Regarding claim 4, Kurian discloses  
terminating the communication between the application module and the security module when the confirmation signal regarding the user's safety is confirmed by the application module or the security module
([0049]).

Claims 10 and 19 are rejected using the same rationale that was used for the rejection of claim 1. 

Claims 12 and 20 are rejected using the same rationale that was used for the rejection of claim 3. 

Claims 13 and 21 are rejected using the same rationale that was used for the rejection of claim 4. 


Response to Arguments
Applicant's arguments filed 4/5/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 103… claims have been amended in the manner discussed during the interview, and are believed to place the application into condition for allowance… (reciting the claim with the new language highlighted),”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference and in view of the additional language from the existing reference being used in the current rejection.

In response to applicant's argument that: 
“the Examiner is totally misinterpreting the claimed invention and Kurian. As clearly disclosed in Kurian, the marker code is simply an additional code that will trigger a mechanism that flags the card transaction when a user notice a bad actor during the ATM transaction. There is no disclosure or suggestions in Kurian that using only the marker code will allow completion of the transaction,”
the examiner respectfully disagrees.   Kurian specifically teaches the use of normal PIN for normal transaction and duress PIN for when the user feels threatened – “[0005] The system allows the user to input multiple pins or marker codes at a transaction location, such as at an ATM or the like in order to prompt one or more triggers. In some embodiments, the marker codes may be a normal pin, a duress pin, a caution pin, a rotating pin, or an additional pin. For example, a user may notice a bad actor or the like viewing the transaction display. The user may be able to input a marker code into the ATM that signals a duress or a caution for that transaction. In some embodiments, the use of the pin at the transaction site by the user dictates the terms of the transaction and/or the credit/debit usage”.  Without the duress (and the trigger), the transaction could proceed as normal.

In response to applicant's argument that: 
“cited references, either alone or in combination, fail to disclose, inter alia, "maintaining a constant. communication between the application module and the security module by sending the push notification continuously from the application module to the security module on predetermined time delta intervals until a confirmation signal of safety of the user is received by the security module,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“Maxwell neither discloses nor suggests ''maintaining a constant communication between the application module and the security module by sending the push notification continuously from the application module to the security module on predetermined time delta intervals until a confirmation signal of safety of the user is received by the security module,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“Examiner failed to show· any linkage between Kurian's duress pins and an application module running on the mobile device to automatically send a push notification regarding location information of the user to a security 1nodulc operated by a local authority upon successful verification of the duress pin,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“Maxwell completely teaches away from the claimed invention. For example, in paragraph [0105], Maxwell discloses as follows: '"[t]hus the authorities or any other institutions can be alerted "'without the knowledge of the user,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached M, T, W, Th, F: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK H GAW/Examiner, Art Unit 3698